DETAILED ACTION
In application filed on 06/05/2019, Claims 1-11 and 13-23 are pending. Claims 1-11 and 13-23 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, see Page 5, filed on 01/24/2022, with respect to the 35 U.S.C. §102 rejections on Claims 7-8 and 11 have been fully considered and are persuasive. 
Examiner submits that Applicant’s arguments with respect to Claims 7-8 and 11 has been considered and are persuasive.

Applicant’s arguments, see Page 7, filed on 01/24/2022, with respect to the 35 U.S.C. §103 rejections on Claims 9-10 and 13 have been fully considered and are persuasive. 


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott R. Cleere on 02/07/2022.
The application has been amended as follows:

Claim 7 (Currently Amended) A method of tracking consumption of a pharmaceutical product comprising the steps of:
providing a subject with a pharmaceutical product, wherein the
pharmaceutical product has been tagged with garlic or an extract thereof;
instructing the subject to consume the pharmaceutical 
collecting a sample of bodily waste from the subject using a toilet;
analyzing the sample of bodily waste to detect allyl methyl sulfide; and
assessing the subject's compliance based on the results of the analysis.

Election/Restrictions
Claims 7-11 and 13 are directed to the process of using a using an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-6 and 14-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/25/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-11 and 13-23 are allowed. 

The following is an examiner's statement of reasons for allowance:

Claims 1-11 and 13-23 are considered allowable since when reading the claims in light of the specification, as per MPEP 2111.01, none of the references of record alone or in combination disclose or suggest the limitations found within the independent claims 1, 7 and 14 as a whole disclose the combination of steps of independent Claims 1, 7 and 14 limitations. 
The closest prior art, Murtaza et al. (WO2018162513A1) teaches a method of tracking consumption of a nutritional (not pharmaceutical) product comprising the steps of:
collecting a sample of bodily waste from the subject using a toilet (Page 12, lines 23-26, using a urine VOC sensor for the measurement of VOCs in the urine (bodily waste) of the subject, where the urine VOC sensor 60 can be integrated or part of a toilet); and 
analyzing the sample of bodily waste to detect allyl methyl sulfide (Page 12, lines 23-26, using a urine VOC sensor for the measurement of VOCs in the urine (bodily waste) of the subject, where the Urine VOC include allyl methyl sulphide, Page 14, lines 25-31). 
However, Murtaza et al. (WO2018162513A1) does not teach or fairly suggests the combination and steps of the limitation:
providing a subject with a pharmaceutical product, wherein the pharmaceutical product has been tagged with garlic or an extract thereof; 
instructing the subject to consume the pharmaceutical product according to a defined protocol;
collecting a sample of bodily waste from the subject using a toilet; 
analyzing the sample of bodily waste to detect allyl methyl sulfide;  and assessing the subject's compliance based on the results of the analysis. (as claimed in claim 7).
Further, regarding Claim 1, Murtaza et al. (WO2018162513A1) does not teach or fairly suggests the combination and steps of the limitation:
providing a subject with a pharmaceutical product, wherein the pharmaceutical product has been tagged with asparagusic acid; 
instructing the subject to consume the pharmaceutical product according to a defined protocol;
collecting a sample of bodily waste from the subject using a toilet; 
analyzing the sample of bodily waste to detect asparagusic acid or metabolite thereof. 
Lastly, regarding Claim 14, Murtaza et al. (WO2018162513A1) does not teach or fairly suggests the combination and steps of the limitation:
providing a subject with a pharmaceutical product, wherein the pharmaceutical product has been tagged with 1,8-cineaole; 
instructing the subject to consume the pharmaceutical product according to a defined protocol;
collecting a sample of bodily waste from the subject; 
analyzing the sample of bodily waste to detect 2-hydroxycineaole.Therefore Claims 1-11 and 13-23 are allowed because they are novel over the prior art of record. Moreover, the dependent claims are hereby allowed due to their dependency on independent Claims 1, 7 and 14.  
The references of record alone or in combination disclose or suggest the combination of limitations found within the independent claims as a whole without hindsight reasoning.
The dependent claims, being further limiting to the independent claims, definite, and enable by the Specification are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is 571-272-1678.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797       

/JENNIFER WECKER/Primary Examiner, Art Unit 1797